DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
In the amendment dated 09/02/2021, claims 23-24 are newly added; claims 1, 4-18, 20, 22-24 are pending.
Claim 1 has been amended.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-5, 7-9, 11-12, 14, 17, 20, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Ciavarella (US 2013/0233441 A1) in view of Crow (US 2009/0285955 A1)
Regarding claim 1, Ciavarella discloses foam dispenser systems and pumps for use in foam dispenser systems, comprising:
 A disposable foaming device for foaming a fluid (foam dispenser system and pump for use in foam dispenser system, see abstract), the disposable foaming device (foam dispenser system and pump for use in foam dispenser system) comprising a container compartment (liquid charge chamber 124, see fig.2) and a foaming compartment (see foaming compartment in annotated fig.2 below), 

    PNG
    media_image1.png
    602
    787
    media_image1.png
    Greyscale

Annotated figure 2 of Ciavarella

the container compartment (liquid charge chamber 124, see fig.2) being pressurized by the primary incoming air (air produced by the air pump 104, see fig.2) so that fluid (liquid contained in the liquid charge chamber 124) is driven into the foaming compartment (see.0036: “the pressurized air supplied by the first air pump 104 pushes the liquid held in the liquid charge chamber 124 …into the mixing chamber 134… the liquid in the mixing chamber 134 and the foaming chamber 144 to form a foam”. Thus, the liquid charge chamber 124 being pressurized by the primary incoming air from the first air pump 104 so that fluid is driven into the annotated foaming compartment), 
wherein the foaming compartment (see foaming compartment in annotated fig.2 above) is provided with secondary incoming air (air produced by the air pump 106) to be mixed with the (air produced by the air pump 106 mixes with the liquid coming from the liquid charge chamber 124), 


the foaming compartment (see foaming compartment in annotated fig.2 above) comprises (i) a primary air inlet (liquid pump air inlet 108, see fig.2) linked to a primary channel (intermediate air chamber 172, see fig.2 and para.0022) and (ii) a secondary air inlet (foaming air inlet 110, see fig.2) linked to a secondary channel (mixing chamber 134, see fig.2), the primary air inlet (liquid pump air inlet 108) configured to convey the primary incoming air (pressurized air supplied by the first air pump 104) through the primary channel (intermediate air chamber 172) towards the container compartment (liquid charge chamber 124), such that the container compartment (liquid charge chamber 124) is pressurized (para.0036: “the pressurized air supplied by the first air pump 104 pushes the liquid held in the liquid charge chamber 124…”).
Ciavarella does not explicitly disclose 


Crow discloses a beverage dispenser, comprising:
the foaming compartment (compartment having the whipper assembly 26, see figs.1-3) comprising an inner cylinder (central tube 42 of the whipper disk 28, see figs.1-3. See fig.3, the central tube 42 has a shape of the cylinder) and an outer cylinder (whipper housing 52 has a shape of the cylinder, see figs.2 and 3) arranged concentrically to form a gap extending from the inner cylinder to the outer cylinder (gap extending from the central tube 42 to the housing 52. See gap in annotated fig.2 below), 

    PNG
    media_image2.png
    530
    1163
    media_image2.png
    Greyscale

Annotated fig.2 of Crow

the inner cylinder (central tube 42 of the whipper disk 28, see figs.1-3. Para.0036 recites: “the tube 42 and the output shaft 32 can have mating profiles to facilitate the mutual rotation thereof”. See fig.4, the central tube 42 is a part of the whipper disk 28 and it rotates with the rotation of the shaft 32) being rotatable with respect to the outer cylinder (whipper housing 52, see figs.2-3) that creates shear stress to emulsify the mixture of the air and the fluid in the gap of the foaming compartment (In the current application, para.0010, to create shear stress to emulsify the mixture of the air and the fluid in the gap of the foaming compartment,  the foaming compartment 10 comprising two parts movable with respect to each other. Therefore, in Crown the central tube 42 of the whipper disk 28 and the housing 52 movable with respect to each other. Thus, it will create the shear stress in the same manner as claimed in the current application. See para.0035-0037, foam is formed at areas around the whipper disk 28, including inside the gap) when the mixture of the air and the fluid is driven into the gap (see gap in annotated fig.2 above. See para.0037-0038), the outer cylinder is stationary (housing 52 is not rotatable, see figs.2-3), and 
the inner cylinder (central tube 42 of the whipper disk 28, see figs.1-3) rotates at a speed of between 4000 to 8000 rpm with respect to the outer cylinder (see para.0056- 0057: “ the disk speed is at least about 5,000 rpm and at most about 25,000 rpm, more preferably is at least about 10,000 rpm and at most about 15,000 rpm, although other speeds can be used”, wherein the disk/central tube 42’s speed can be controlled in order to produce a desirable flow rate. Crow’s speed of between 5000-25000 rpm overlaps the claimed range 4000 -8000 rpm. See MPEP 2144.05(I)), in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.)
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Ciavarella’s annotated foaming compartment to include the whipper assembly 26  as taught by Crow, such that the foaming 
Regarding claim 4, the modification discloses substantially all the claimed limitations as set forth in claim 1. Crow further discloses the width of the gap (width of the gap extending from the central tube 42 to the housing 52. See gap in annotated fig.2 above) is a function of the fluid to be foamed, such that the shear stress in the gap emulsifies the mixture of the air and the fluid (the gap extending from the central tube 42 to the housing 52, including the shear gap 56, allows to emulsify the mixture of the air and the fluid go through it when the whipper disk 28 is rotating).
Regarding claim 5, Ciavarella does not explicitly disclose the foaming compartment is a lid, and the container compartment is a structure selected from the group consisting of a bottle, a capsule and a pouch.  
Crow further discloses the foaming compartment (whipper assembly 26, see figs.1-3) is a lid (see figs.1-2, the whipper assembly 26 is the lid of the container 12), and the container compartment (container 12, see fig.1) is a structure selected from the group consisting of a bottle, a capsule and a pouch (see fig.1).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Ciavarella to include the structures as taught by Crow, such that the foaming compartment is a lid, and the container compartment is a structure selected from the group consisting of a bottle, a capsule and a pouch. Doing so allows the liquid chamber can have more space to contain the foamable liquid.
Regarding claim 7, Ciavarella does not explicitly disclose the foaming device is arranged perpendicularly with respect to the container compartment, the foaming compartment being further provided with a vertical path to where the emulsified mixture of the air and the fluid is conveyed for being expanded and therefore foamed.  
Crow further discloses the foaming device (whipper housing 52, see fig.1) is arranged perpendicularly with respect to the container compartment (container 12, see fig.1. The rotation axis 34 is arranged perpendicularly to the vertical axis of the container 12), the foaming compartment (whipper assembly 26, see figs.1-3) being further provided with a vertical path (throat portion 22, see fig.2) to where the emulsified mixture of the air and the fluid is conveyed for being expanded and therefore foamed (see para.0026-0027).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Ciavarella to include the structures as taught by Crow, such that the foaming device is arranged perpendicularly with respect to the container compartment, the foaming compartment being further provided with a vertical path to where the emulsified mixture of the air and the fluid is conveyed for being expanded and therefore foamed. The foaming device arranged perpendicularly with respect to the container compartment creates a variety arrangement in the structures of the system.
Regarding claim 8, Ciavarella further discloses the foaming device (foam dispenser system and pump for use in foam dispenser system) is arranged parallel with respect to the container compartment (liquid charge chamber 124, see fig.2), the foaming compartment (see foaming compartment in annotated fig.2 above) being further provided with a secondary vertical path (liquid delivery conduit 132) to where  (mixing chamber 134 and foaming chamber 144) the emulsified mixture of air and fluid is conveyed for being expanded and therefore foamed (see fig.2). 
Regarding claim 9, Ciavarella further discloses a disposable additive compartment (liquid reservoir 112, see fig.1) releasably attached to the foaming compartment (see para.0017: “The container forming the liquid reservoir 112 within the disposable refill unit 101 may advantageously be refillable, replaceable or both refillable and replaceable”), the disposable additive compartment (liquid reservoir 112, see fig.1) configured to deliver an additive flow (flow of soap, a sanitizer, a cleanser, a disinfectant or some other foamable liquid, see para.0017) from pressure exerted by additive air coming from the foaming compartment (air produced by the rotation of the modified foaming compartment of Ciavarella modified by Crow).  
Regarding claim 11, Ciavarella further discloses the fluid is a foamable fluid (see claim 1: “foamable liquid”).
Regarding claim 12, Ciavarella discloses foam dispenser systems and pumps for use in foam dispenser systems, comprising:
A foaming system fluid (foam dispenser system and pump for use in foam dispenser system, see abstract) comprising a foaming device (disposable refill unit 101, see fig. 2) for foaming a fluid (see abstract), 
disposable refill unit 101) comprising a container compartment (liquid charge chamber 124, see fig.2)and a foaming compartment (see foaming compartment in annotated fig.2 below), 

    PNG
    media_image1.png
    602
    787
    media_image1.png
    Greyscale

Annotated figure 2 of Ciavarella

the container compartment (liquid charge chamber 124) being pressurized by primary incoming air (air produced by the air pump 104, see fig.2) so that the fluid (liquid contained in the liquid charge chamber 124) is driven into the foaming compartment (see.0036: “the pressurized air supplied by the first air pump 104 pushes the liquid held in the liquid charge chamber 124 …into the mixing chamber 134… the liquid in the mixing chamber 134 and the foaming chamber 144 to form a foam”. Thus, the liquid charge chamber 124 being pressurized by the primary incoming air from the first air pump 104 so that fluid is driven into the annotated foaming compartment), 
see foaming compartment in annotated fig.2 above) is provided with secondary incoming air (air produced by the air pump 106) to be mixed with the fluid coming from the container compartment (air produced by the air pump 106 mixes with the liquid coming from the liquid charge chamber 124), 


 foam pump 100, see fig.2) further comprising a primary air pump (first air pump 104, see fig.2) providing the primary incoming air and a secondary air pump (air pump 106, see fig, 2) providing the secondary incoming air (para.0014 recites: “the air pumps 104, 106 may have different means of providing pressurized air to the disposable refill unit 101”), 
the foaming compartment (see foaming compartment in annotated in 2 above) comprises (i) a primary air inlet (liquid pump air inlet 108, see fig.2) linked to a primary channel (intermediate air chamber 172, see fig.2 and para.0022) and (ii) a secondary air inlet (foaming air inlet 110, see fig.2) linked to a secondary channel (mixing chamber 134, see fig.2), the primary air inlet (liquid pump air inlet 108) configured to convey the primary incoming air (pressurized air supplied by the first air pump 104) through the primary channel (intermediate air chamber 172) liquid charge chamber 124), such that the container compartment (liquid charge chamber 124) is pressurized (para.0036: “the pressurized air supplied by the first air pump 104 pushes the liquid held in the liquid charge chamber 124 …)
Ciavarella does not explicitly disclose
the foaming compartment comprising an inner cylinder and an outer cylinder arranged concentrically, to form a gap extending from the inner cylinder to the outer cylinder, 
the inner cylinder being rotatable with respect to the outer cylinder that creates shear stress to emulsify the mixture of the air and the fluid in the gap of the foaming compartment when the mixture of the air and the fluid is driven into the gap, the outer cylinder is stationary, and the inner cylinder rotates at a speed of between 4000 to 8000 rpm with respect to the outer cylinder,
 	the system further comprising a machine, the foaming device being connectable to the machine, and the machine comprising a drive member configured to rotate the inner cylinder.
Crow discloses a beverage dispenser for foaming a fluid, comprising:
the foaming compartment (foaming compartment having the whipper assembly 26, see figs.1-3) comprising an inner cylinder (central tube 42 of the whipper disk 28, see figs.1-3. See fig.3, the central tube 42 has a shape of the cylinder) and an outer cylinder (whipper housing 52 has a shape of the cylinder, see figs.2 and 3) arranged concentrically, to form a gap extending from the inner cylinder to the outer cylinder (gap extending from the central tube 42 to the housing 52. See gap in annotated fig.2 below), 

    PNG
    media_image2.png
    530
    1163
    media_image2.png
    Greyscale

Annotated fig.2 of Crow
the inner cylinder (central tube 42 of the whipper disk 28, see figs.1-3. Para.0036 recites: “the tube 42 and the output shaft 32 can have mating profiles to facilitate the mutual rotation thereof”. See fig.4, the central tube 42 is a part of the whipper disk 28 and it rotates with the rotation of the shaft 32) being rotatable with respect to the outer cylinder (whipper housing 52, see figs.2-3) that creates shear stress to emulsify the mixture of the air and the fluid in the gap of the foaming compartment (In the current application, para.0010, to create shear stress to emulsify the mixture of the air and the fluid in the gap of the foaming compartment,  the foaming compartment 10 comprising two parts movable with respect to each other. Therefore, in Crown the central tube 42 of the whipper disk 28 and the housing 52 movable with respect to each other. Thus, it will create the shear stress in the same manner as claimed in the current application. See para.0035-0037, foam is formed at areas around the whipper disk 28, including inside the gap) when the mixture of the air and the fluid is driven into the gap (see gap in annotated fig.2 above. See para.0037-0038), the outer cylinder is stationary (housing 52 is not rotatable, see figs.2-3), and 
(central tube 42 of the whipper disk 28, see figs.1-3) rotates at a speed of between 4000 to 8000 rpm with respect to the outer cylinder (see para.0056- 0057: “ the disk speed is at least about 5,000 rpm and at most about 25,000 rpm, more preferably is at least about 10,000 rpm and at most about 15,000 rpm, although other speeds can be used”, wherein the disk/central tube 42’s speed can be controlled in order to produce a desirable flow rate. Crow’s speed of between 5000-25000 rpm overlaps the claimed range 4000 -8000 rpm. See MPEP 2144.05(I)), in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists).
the system (beverage dispenser 10, see abstract and figs.1-3) further comprising a machine (motor 30, see fig.1), the foaming device (beverage dispenser 10, see abstract and figs.1-3) being connectable to the machine (motor 30, see fig.1), 
and the machine (motor 30, see fig.1) comprising a drive member (motor 30, see fig.1) configured to rotate the inner cylinder (para.0055 recites: “The whipper disk 28 (including the central tube 42) is rotated by the motor 30”).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Ciavarella to include the teachings as taught by Crow, such that the foaming compartment comprising an inner cylinder and an outer cylinder arranged concentrically to form a gap extending from the inner cylinder to the outer cylinder, the inner cylinder being rotatable with respect to the outer cylinder that creates shear stress to emulsify the mixture of the air and the fluid in the gap of the foaming compartment when the mixture of the air and the fluid is driven into the gap, the outer cylinder is stationary and the inner cylinder rotates at a speed of between 4000 to 8000 rpm with respect to the outer cylinder; the system further comprising a machine, the foaming device being connectable to the 
Regarding claim 14, Ciavarella does not explicitly disclose the machine monitors at least one foaming process parameter selected from the group consisting of: a fluid flow rate flowing from the container compartment into the foaming compartment, a rotating speed of the inner cylinder, a flow rate of the secondary incoming air provided into the foaming compartment, a temperature of the mixture of the air and the fluid in the foaming compartment, and a ratio of additive quantity provided from an additive compartment.  
Crow further discloses the machine monitors one foaming process parameter: a rotating speed of the inner cylinder (speed of the whipper disk’s central tube 42, see para.0030 and 0057).
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the rotating speed of the inner cylinder as taught by Crow into Ciavarella. Doing so allows the user could make foam with different sizes by varying the speed of the rotating element.
Regarding claim 17, Ciavarella further discloses the machine monitors a foaming process parameter selected from the group consisting of: a flow of the secondary incoming air (air from air pump 106) provided into the foaming compartment (see para.0075, volume and pressure of the air delivered by the air pump 106 is controlled).
Ciavarella does not explicitly disclose another one of process parameter selected from the group consisting of: a fluid flow rate flowing from the container compartment into the foaming compartment, a rotating speed of the inner cylinder, a temperature of the mixture of the air and the fluid in the foaming compartment, and a ratio of additive quantity provided from an additive compartment.
However, Crow further discloses another one of process parameter selected from the group consisting of a rotating speed of the inner cylinder (speed of the whipper disk’s central tube 42, see para.0030 and 0057).
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Crow in Ciavarella, such that the machine monitors a foaming process parameter selected from the group consisting of: a flow of the secondary incoming air provided into the foaming compartment and a rotating speed of the inner cylinder. Doing so allows the user could control the speed of the rotating element during the foaming process. The user could make foam with different sizes by varying the speed of the rotating element.
Regarding claim 20, Ciavarella further discloses the secondary air inlet (foaming air inlet 110, see fig.2) is configured to convey the secondary incoming air (air supplied by the second air pump 106, see fig.2) through the secondary air channel (mixing chamber 134, see fig.2) to be mixed with the fluid coming from the container compartment (liquid charge chamber 124), the mixture provided to the foaming compartment (the annotated foaming compartment, see fig.2 above).  
Regarding claim 22, Ciavarella further discloses the secondary air inlet (foaming air inlet 110, see fig.2) is configured to convey the secondary incoming air (air supplied by the second air pump 106, see fig.2) through the secondary air channel (mixing chamber 134, see fig.2) to be mixed with the fluid coming from the container compartment (liquid charge chamber 124), the mixture provided to the foaming compartment (the annotated foaming compartment, see fig.2 above).  
Regarding claim 23, Crow further discloses the inner cylinder (central tube 42 of the whipper disk 28, see fig.2) is a rotor (it is clear that the moving tube 42 is a rotor of the motor 30), and the outer cylinder (whipper housing 52) is a stator (the housing 52 is not rotatable. Thus, it is a stator of the motor 30).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ciavarella in view of Crow as applied to claim 1 above, and further in view of Kateman (US 5,727,713)
Regarding claim 6, Ciavarella/ Crow discloses substantially all the claimed limitations as set forth, except the container compartment comprises an internal flexible part comprising the fluid to be foamed, the container compartment further comprising an external surrounding rigid part, the container compartment configured to form a secondary gap between the internal flexible part and the external surrounding rigid part so that the primary incoming air is driven into this secondary gap, pressing the internal flexible part to drive the fluid into the foaming compartment.  
Kateman discloses a dispenser product supply unit includes a pressurizable container for containing a product liquid, comprising:
A container compartment (pressure vessel 42 and liquid container 12, see fig.1) comprises an internal flexible part (flexible container 12, see col.3, lines 56-57) comprising the fluid to be2Appl. No. 15/320,077 Response to Office Action dated August 7, 2019 foamed, the container compartment (pressure vessel 42 and liquid container 12, see fig.1) further comprising an external surrounding rigid part (pressure vessel 42), the container pressure vessel 42 and liquid container 12 configured to form a gap between the internal flexible part (flexible container 12, see fig.1), and the external surrounding rigid part (pressure vessel 42), so that the primary incoming air (air entered from the valve inlet 50, see fig.1) is driven into this secondary gap (space between 42 and 12), pressing the internal flexible part (flexible container 12, see fig.1)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify combination of Ciavarella and Crow to include the container compartment comprises the internal flexible part comprising the fluid to be foamed, the container compartment further comprising the external surrounding rigid part, the container compartment configured to form the secondary gap between the internal flexible part and the external surrounding rigid part so that the primary incoming air is driven into this secondary gap, pressing the internal flexible part as taught by Kateman to drive the fluid into the foaming compartment of Ciavarella. Doing so allows to force the container contents out of the container easily (see col.3, lines 55-59 of Kateman). It would “maintain the product supply under sanitary conditions until it is dispensed” (see col.1, lines 62-64 of Kateman).
Claims 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ciavarella in view of Crow as applied to claims 1 and 12 above, and further in view of Larson (US 2013/0209639 A1)
Regarding claim 10, Ciavarella/ Crow discloses substantially all the claimed limitations as set forth, except the foaming compartment comprises a heater configured for heating the mixture of the fluid and the air to enhance the emulsifying process in the foaming compartment through adding energy provided from the heater.  
Larson discloses a system for producing foamed milk, comprising:
system shown in fig.1) comprises a heater (continuous-flow heater 5, see fig.1) configured for heating the mixture of the fluid and the air (fluid and air though the air conduit 3, see fig.1 and 0042-44) to enhance the emulsifying process in the foaming compartment (system shown in fig.1) through adding energy provided from the heater (it is clear to state that when having the heater in the foaming unit, the emulsifying process is increased).
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the heater as taught by Larson into the combination of Ciavarella and Crow, such that the foaming compartment comprises a heater configured for heating the mixture of the fluid and the air to enhance the emulsifying process in the foaming compartment through adding energy provided from the heater.  Doing so allows the liquid is heated largely in order to make it easier to transform the liquid into foam (para.0026 of Larson).
Regarding claim 16, Ciavarella/ Crow discloses substantially all the claimed limitations as set forth, except the machine comprises a heater configured for heating a foam exiting a fluid outlet of the foaming device.  
Larson discloses a system for producing foamed milk, comprising:
the machine (system shown in fig.1) comprises a heater (continuous-flow heater 5, see fig.1) configured for heating the mixture of the fluid and the air (fluid and air though the air conduit 3, see fig.1 and 0042-44) to enhance the emulsifying process in the foaming compartment (mixer bowl 7, see in fig.1) through adding energy provided from the heater (it is clear to state that when having the heater in the mixer bowl (foam created by the rotatable element 8), the emulsifying process is increased).
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the heater as taught by Larson into the combination of Ciavarella and Crow, .
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ciavarella in view of Crow as applied to claim 12 above, and further in view of Bonsch (US 20140197554 A1)
  Regarding claim 13, Ciavarella/ Crow does not explicitly disclose a third air pump providing additive air into an additive compartment through the foaming device.  
Bonsch discloses a device for foaming milk, comprising:
 a third air pump (air pump 13, see fig.1) providing additive air into an additive compartment (line 12, see fig.1) through the foaming device (frothing device shown in fig.1 is also a foaming device, see title).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the air pump as taught by Bonsch into the combination of Ciavarella and Crow, such that third air pump providing additive air into an additive compartment through the foaming device. Doing so allow to supply more pressure air to the foaming device which helps for making foam.
Claims 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ciavarella in view of Crow as applied to claim 12 above, and further in view of Thomas (US 2003/0006281 A1)
Regarding claim 15, Ciavarella/ Crow discloses substantially all the claimed limitations as set forth, except the machine comprises a controller, and the foaming device comprises a code with information on the at least one foaming process parameter.  
Thomas further discloses the machine comprises a controller (control unit 9, see fig.2), and the foaming device (mixing bowl 19, see fig.1) comprises a code (tag data, see para.0052, 0064) with information on the at least one foaming process parameter (see para.0064, the tag data with speed information).
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the tag data with information on speed by Thomas in the combination of Ciavarella and Crow. Doing so allows the user could make foam at a desired speed using the tag data (see para.0064 of Thomas).
Regarding claim 18, Crow further discloses the machine comprises a controller (motor controller, see para.0028).
However, Ciavarella/ Crow does not explicitly disclose the foaming device comprises a code providing information on the two or more selected foaming process parameters.  
Thomas further discloses  the machine comprises a controller  (control unit 9, see fig.2), and the foaming device (mixing bowl 19, see fig.1) comprises a code (tag data, see para.0052, 0064) providing information on the two or more selected foaming process parameters (see para.0064: “speed and duration”).    
It would have been obvious to one of ordinary skill in the art before the effective filing date to use the foaming device comprises a code providing speed and duration information as taught by Thomas in the combination of Ciavarella and Crow. Doing so allows the user could monitor the speed and duration to make foam using the tag data (see para.0064 of Thomas).
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Ciavarella in view of Crow as applied to claim 1 above, and further in view of Evers (US 4993597 A)
Crow does not explicitly disclose the inner cylinder is made of a heat conducting material.
Evers discloses a mixing apparatus for an automatic beverage dispenser, comprising:
the inner cylinder is made of a heat conducting material (see col.5, lines 49-53: “This mixing rotor comprises, in the manner of an electric squirrel cage motor, a cage having vertical bars extending parallel to the housing axis and is manufactured of a conductive metal”. It is clear that the conductive material of the mixing rotor is a heat conducting material)
It would have been obvious to one of ordinary skill in the art before the effective filing date to use incorporate the teachings as taught by Ever into the combination of Ciavarella and Crow, such that the inner cylinder is made of a heat conducting material. The conductive metal helps the rotatable element last long and avoid cracking under high stress.
Response to Arguments
Applicant’s arguments, see Remarks, filed 09/02/2021with respect to the rejection(s) of claim(s) 1 and 12 under 103 rejections have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of 103 rejection with different interpretations is applied in this Office Action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20070241137 A1 discloses a soap foam delivery system, comprising: a source of liquid soap 12 interconnected through a conduit 12a to a liquid soap pump 14. An air pump 16, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY T TRAN whose telephone number is (571)272-3673.  The examiner can normally be reached on Monday - Friday, 10am - 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HELENA KOSANOVIC/Supervisory Patent Examiner, Art Unit 3761                                                                                                                                                                                                        012122